Citation Nr: 0213754	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-15 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1941 
to October 1942 and from May 1945 to June 1946.  He was a 
prisoner of war (POW) of the Japanese government from April 
17, 1942, to August 28, 1942. 

The veteran died in March 1998 and the appellant, who is his 
widow, appealed a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied service 
connection for the cause of the veteran's death

By way of procedural background, the Board observes that a 
February 1999 rating decision denied, in pertinent part, the 
appellant's claim for service connection for the cause of the 
veteran's death and the RO notified the appellant of its 
action in a letter dated in May 1999.  In letters dated in 
April, May and June 1999, the appellant contacted the RO 
regarding her claim.  In an October 1999 letter, the RO 
advised the appellant that new and material evidence was 
needed to reopen her claim.  In an October 1999 letter to the 
RO, the appellant expressed her desire to reopen her claim 
and, in November 1999, submitted new private medical records 
in support of her claim.  In February 2000, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  While it was not made clear in the rating 
decision, according to a February 2000 notice letter to the 
appellant, the RO reopened the appellant's claim but found 
that it should not be granted.  Then, in a May 2000 letter to 
the appellant the RO advised her of the need to submit new 
and material evidence if she wished to reopen her claim, 
although, later that month, the appellant's notice of 
disagreement, from which this appeal originates, was 
received.  As a result, the Board believes that the issue as 
set forth on the first page of this decision properly 
characterizes the current status of the appellant's claim. 


FINDINGS OF FACT

1. The veteran, who was a prisoner of war from April to 
August 1942, died in March 1998, at the age of 80.  
According to the death certificate, the immediate cause of 
death was renal failure, and the antecedent cause of his 
death was pyelonephritis.

2. The medical evidence demonstrates that no renal or kidney 
disorder, to include pyelonephritis, was manifested during 
the veteran's periods of service or within one year after 
his separation from service.

3. At the time of the veteran's death, he was service-
connected for ischemic heart disease, evaluated as 30 
percent disabling; residuals of a gunshot wound to the 
left forearm, evaluated as 10 percent disabling; and 
peptic ulcer disease, assigned a noncompensable disability 
evaluation.

4. No medical evidence has been submitted or identified that 
would demonstrate that the veteran's death was related to 
service, including his internment as a POW.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1102, 1110, 1112, 1113, 1310, 
5107 (West 1991 & Supp. 2002); Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 5106, 
5107 (West Supp. 2002)); 38 C.F.R. §§ 3.102, 3.303(a)(c), 
3.307, 3.309, 3.312 (2001); 66 Fed. Reg. 45,630-632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran died in March 1998, at the age of 80.  According 
to the certificate of death, dated that month, the immediate 
cause of his death was renal failure, and the antecedent 
cause of the veteran's death was pyelonephritis.  There is no 
indication that an autopsy was performed.  At the time of the 
veteran's death, he was service-connected for ischemic heart 
disease, evaluated as 30 percent disabling; residuals of a 
gunshot wound to the left forearm, evaluated as 10 percent 
disabling; and peptic ulcer disease, assigned a 
noncompensable evaluation.

The veteran had recognized service in the United States Armed 
Forces Far East (USAFFE) from September 1941 to October 1942 
and from May 1945 to June 1946.  He was a POW of the Japanese 
Government from April 17 to August 28, 1942.  Available 
service medical records are negative for complaints or 
treatment of a renal disorder or pyelonephritis.  An 
enlistment examination report is not of record.  A February 
1942 Report of Casualty indicates that the veteran was a 
battle casualty and was seriously wounded.  The service 
medical records indicate that the veteran was hospitalized 
from August 1942 to October 1942 and treated for malaria, 
anemia (secondary), and beriberi.  Findings of a May 1945 
physical examination were essentially normal.  

On an Affidavit For Philippine Army Personnel, completed in 
May 1945, the veteran reported a clinical history of malaria, 
dysentery and beriberi, during the spring of 1942.  On a 
similar affidavit completed in November 1945, it was noted 
that he had been wounded in February 1942.  When examined in 
June 1946, prior to discharge, there were no pertinent 
abnormalities reported, and a clinical history of beriberi, 
malaria, and dysentery was noted.  A chest-X-ray was 
described as radiologically healthy, and urinalysis tests 
results were negative.

According to a December 1947 affidavit from A.C.M., a 
military officer, the veteran contracted beriberi, malaria, a 
psychosis, and dysentery during his POW internment.  The 
veteran reportedly received treatment at a psychiatric 
hospital in August 1942.

On his original claim for benefits received at the RO in 
November 1962, the veteran did not report a renal disorder or 
pyelonephritis.

A December 1962 Prisoner of War Information form indicates 
that the veteran was sick and was to be released on August 
29, 1942, to Mandaluyong Hospital.

A December 1962 affidavit from A.B.R., a service comrade of 
the veteran, indicates that the veteran suffered from 
malaria, beriberi, and dysentery when interned as a POW.  It 
was noted that the veteran was sick and was to be released on 
August 29, 1942, and transferred to Mandaluyong Hospital.  It 
was also noted that the veteran had sustained a bullet wound 
to his left arm as a result of combat action.

A December 1962 affidavit from R.O., a service comrade of the 
veteran, indicates that the veteran received treatment for 
beriberi, malaria, psychosis, dysentery, and a bullet wound 
to his left arm.

In February 1963, the veteran underwent VA examination.  
Complaints and findings were not referable to a renal 
disorder or pyelonephritis.

VA medical records, dated from November 1973 to January 1974, 
indicate that the veteran was hospitalized and treated for 
pulmonary tuberculosis (PTB), moderately advanced, bilateral, 
and probably active.  When examined, apparently in January 
1974, there were no findings referable to a renal disorder or 
pyelonephritis.  The discharge diagnoses were PTB, moderately 
advanced with undetermined activity, and intestinal 
parasitism.

A September 1975 private hospital medical certificate, signed 
by R.Y.S., Jr., M.D., indicates that the veteran was 
diagnosed with cavitary pulmonary tuberculosis on the left.  

A May 1986 private hospital medical certificate, signed by 
J.B.J., M.D., indicates that the veteran was hospitalized in 
April 1986.  Diagnoses were senile arthritis and Vitamin B 
Complex deficiency. 

The veteran underwent a VA POW protocol examination in May 
and June 1986.  According to the medical history he provided 
at the time, the veteran sustained wounds and injuries to his 
abdomen, legs, and back and was sick with malignant malaria, 
beriberi, and dysentery during his captivity.  He checked 
"yes" to experiencing bloody urine during his captivity but 
did not indicate whether he had experienced a kidney stone.  
He did not complain of a kidney or renal disorder, and 
examination findings showed his kidneys were normal.  General 
medical diagnoses included residuals of a through-and-through 
gunshot wound of the left forearm, pulmonary scarring in 
upper and lower lobes, no medical evidence of malnutrition, 
dysentery, malaria, avitaminosis and helminthiasis, and no 
medical evidence of the current existence of any disability 
resulting from nutritional deficiency, forced labor, or 
inhumane treatment as a prisoner of war.

In a December 1986 decision, the Board denied the veteran's 
claim of entitlement to service connection for malaria, 
pulmonary tuberculosis, hernia, vitamin deficiency, 
helminthiasis, beriberi with anemia, psychosis and dysentery.

VA medical center medical certificates, dated in December 
1986, January 1989, and January 1990, indicate that the 
veteran was examined in the outpatient clinic and found to 
have osteoarthritis, degenerative; peptic ulcer disease 
(PUD); and hypertension and an upper respiratory tract 
infection, respectively.

Private hospital outpatient medical records, dated from 
February 1991 to July 1993, reflect the veteran's complaints 
of breathing difficulty and joint pains.  The records are not 
referable to complaints or diagnoses of a renal disorder or 
pyelonephritis.

A July 1993 private chest X-ray report from M.M.A., M.D., 
shows findings of PTB, minimal.  Aortic changes of 
hypertension and/or arteriosclerosis were also noted.

A September 1993 VA medical certificate indicates that the 
veteran was treated that month for atrial fibrillation.

The veteran underwent VA examination in September 1993.  
Complaints and diagnoses were not referable to a renal 
disorder or pyelonephritis.

Private hospital records, dated in August 1995, indicate that 
the veteran was diagnosed with bleeding peptic ulcer disease.

In a December 1995 rating determination, the RO granted 
service connection for ischemic heart disease, that was 
awarded a 30 percent disability evaluation, and peptic ulcer 
disease, that was assigned a noncompensable evaluation. 

In an April 1996 decision, the Board, in pertinent part, 
denied the veteran's request to reopen his claim of 
entitlement to service connection for pulmonary tuberculosis.

March 1998 private hospital records include a radiological 
report of a X-ray of the veteran's chest.  The impression was 
tuberculosis, minimal and bilateral; cardiomegaly with 
pulmonary edema, interstitial type, with a need to rule out 
pneumonitis; bronchiectasis, bilateral with pneumonitis, 
minimal hydrothorax, right; and atheromatous aorta.  
According to an ultrasound report, the veteran's kidneys were 
normal in size and location.  A cortical cyst of the left 
kidney was noted with questionable cystitis.

The death certificate indicates that the veteran died at his 
home on March 25, 1998.

An April 1998 private hospital medical certificate, signed by 
E.G.B., M.D., indicates that the veteran was hospitalized 
from March 4 to March 20, 1998.  The diagnoses at that time 
were chronic obstructive pulmonary disease; PTB, minimal, 
bilateral; bronchiectasis, bilateral, with pneumonia; and 
acute renal failure.

In May 1998, the RO received the appellant's claim for 
service connection for the cause of the veteran's death, 
dependency and indemnity compensation, and accrued benefits.  

In an August 1998 statement, Dr. N.O.A. said that the veteran 
was hospitalized in March 1998 and was diagnosed with chronic 
obstructive pulmonary disease; pulmonary tuberculosis, 
minimal, bilateral, with pneumonitis; and acute renal 
failure.  It was noted the diagnosis was based on the medical 
history and record. 

In support of her claim, the appellant submitted affidavits, 
dated in August 1998, from L.H. and E.N.M, to the effect that 
each person was a service comrade of the veteran and that, as 
a POW, the veteran had suffered ischemic heart disease, 
peptic ulcer disease, a gunshot wound, and renal failure due 
to pyelonephritis.  It was also noted that the veteran 
experienced localized edema and swelling of the legs, feet, 
or ankles while in captivity.

An August 2001 statement was received from the records 
officer of Vicente Gustilo District Hospital.  It noted that 
there were no records of a May 1986 admission of the veteran.

II.  Analysis

A.  Veterans Claims Assistance Act

The appellant has requested service connection for the cause 
of the veteran's death.  Before addressing this issue, the 
Board notes that, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West Supp. 2002)), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new statute revised the former section 5107(a) of title 
38, United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).  
But see Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to an attempt to reopen a claim by 
submitting new and material evidence, pursuant to 38 U.S.C. 
§ 5108).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statement of the case 
(SSOC), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate her claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish 
service connection for the cause of the veteran's death.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993), infra; VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)). Further, in a February 2001 letter, 
the RO advised the appellant of the Veterans Claims 
Assistance Act and the new duty-to-assist regulations. 

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed to substantiate her claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C. § 5103).  Likewise, it appears that all obtainable 
evidence identified by the appellant relative to her claim 
has been obtained and associated with the claims file, and 
that she has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding her claim for service connection for the cause of 
the veteran's death.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2000); VCAA § 4, 114 Stat. 2096, 2098-99 (codified 
as amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no record of 
peptic ulcer, arteriosclerosis, organic heart disease, or 
hypertension in service, its incurrence in service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

If a veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, certain diseases 
(including beriberi heart disease) shall be service-connected 
if manifested to a degree of 10 percent or more at any time 
after discharge or release from active military, naval, or 
air service even though there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 
U.S.C.A. §§ 1110, 1112(b), 1113; 38 C.F.R. §§ 3.1(y), 
3.307(a)(5), 3.309(c) (2001). (The term "beriberi heart 
disease" includes ischemic heart disease in a former POW who 
experienced localized edema during captivity.  38 C.F.R. § 
3.309(c).)

The Board observes that, where a former POW claims disability 
compensation, omission of history or findings from clinical 
records made upon repatriation is not determinative of 
service connection, particularly if evidence of comrades in 
support of the incurrence of that disability during 
confinement is available.  Special attention will be given to 
any disability first reported after discharge, especially if 
poorly defined and not obviously of intercurrent origin.  The 
circumstances attendant upon the individual veteran's 
confinement, and the duration thereof, will be associated 
with pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the POW experience.  38 C.F.R. § 3.304(e).

The veteran was a former POW and, accordingly, ischemic heart 
disease shall be presumptively service-connected if 
manifested to a degree of 10 percent or more at any time 
after his discharge from service, if there is evidence of 
localized edema during captivity.  Furthermore, as a combat 
veteran, the veteran is entitled to have any statement or 
testimony of leg and foot swelling or edema he presents 
accepted as satisfactory evidence of that incurrence.  See 38 
U.S.C.A. § 1154(b) (West 1991).  (The Board is assuming, for 
the purpose of our analysis, that the veteran, as a former 
POW, had engaged in combat with the enemy.)  The evidence of 
record indicates that, at the time of his death, the veteran 
was service-connected for ischemic heart disease, awarded a 
30 percent disability evaluation.  However, the evidence also 
demonstrates that, as noted above, the veteran failed to 
indicate on his 1986 POW medical history questionnaire on 
file that he suffered from a kidney stone or renal disorder.  
More important, the VA examiner specifically reported that 
there was no medical evidence of any current disability 
resulting from nutritional deficiencies, forced labor, or 
inhumane treatment while a POW, or residuals of malnutrition, 
dysentery, or malaria.

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312 (2001). 

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

In reviewing the evidence of record, the Board notes that the 
veteran reported sustaining a gunshot wound in February 1942.  
However, during a medical examination in June 1946, as noted 
above, the veteran's body systems, including his lungs and 
his genitourinary and cardiovascular systems, were normal.  
Following his separation from active service in 1946, the 
veteran complained of pulmonary tuberculosis, malnutrition, 
and dysentery as a result of his wartime service, but there 
was a lack of medical evidence to substantiate that claim.  
Furthermore, the medical evidence of record from 1963 to 1968 
covering nearly thirty-five years does not reflect treatment 
for disorders of the kidneys or genitourinary system.

Private and VA medical records, dated from 1963 to 1998, 
include chest X-ray reports that describe a pulmonary 
tuberculosis, but are not referable to a renal disorder or 
pyelonephritis.

As noted above, in 1986, the veteran underwent a POW medical 
examination that was negative for any evidence of beriberi 
heart disease, leg swelling, or residuals of malnutrition.  
In fact, the examiner specifically reported that there was no 
medical evidence of the current existence of any disability 
resulting from nutritional deficiencies, forced labor, or 
inhumane treatment while a POW and/or residuals of 
malnutrition, dysentery, or malaria. 

Further, service connection for malaria, pulmonary 
tuberculosis, hernia, vitamin deficiency, helminthiasis, 
beriberi with anemia, psychosis and dysentery was denied by 
the Board in December 1986.

VA medical records, dated from 1989 to 1993, indicate that 
the veteran was treated for peptic ulcer disease, 
hyptertension, and atrial fibrillation, but are negative for 
reference to a renal disorder or pyelonephritis.

In December 1995, the RO granted service connection for 
ischemic heart disease and peptic ulcer disease.

Medical records dated in March 1998 document that an 
ultrasound report showed a cortical cyst in the veteran's 
left kidney and possible cystitis.

Upon careful review of this case, the Board finds no medical 
evidence has been submitted to relate the veteran's death to 
service.  The appellant has variously contended in this 
appeal, without support in the medical record, that the 
veteran suffered from pulmonary tuberculosis, pneumonia, 
bronchitis, beriberi, and acute renal failure due his POW 
internment.  Thus, given a finding that the veteran died of 
renal failure due to pyelonephritis, she apparently believes 
that the veteran died from a presumptive disease specific to 
former prisoners of war under 38 C.F.R. § 3.309(c).

In evaluating this premise, the Board notes that the veteran 
was service-connected for ischemic heart disease, a gunshot 
wound of the left arm, and peptic ulcer disease at the time 
of his death.  Nevertheless, the Board notes that the veteran 
died from renal failure due to pyelonephritis.  While the 
veteran reported experiencing bloody urine during captivity 
in his 1986 POW medical history report, there is no medical 
evidence in the record before the Board that ischemic heart 
disease or peptic ulcer disease, or the left arm gunshot 
wound, was the immediate or underlying cause of the veteran's 
death, or that either condition played a contributory cause, 
i.e., that there was a causal connection.  Moreover, there is 
no indication that the veteran's renal failure due to 
pyelonephritis was related to service.  In fact, the Board 
would note that, contrary to the appellant's repeated 
contentions, the first mention in the medical records of 
renal failure or pyelonephritis was in 1998, more than fifty 
years after the veteran's discharge from service.

The appellant further contends that, under the POW 
regulations, set forth above, the cause of the veteran's 
death should be service-connected, arguing that he was a POW 
and died of sickness related to disease incurred as a POW.  
We recognize the appellant's sincere belief that the 
veteran's death was related in some way to his POW 
experience.  Nevertheless, in this case, neither the 
appellant, nor his comrades, has not been shown to have the 
professional expertise necessary to provide meaningful 
evidence regarding the causal relationship between the 
veteran's death and his active military service, including 
his POW experience.  See, e.g., Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge", aff'd 
sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
cert denied, 119 S.Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Therefore, although we are deeply sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  Here, the appellant has failed to submit competent 
medical evidence to provide a nexus between any in-service 
injury or disease and the conditions that caused and 
contributed to cause the veteran's death.  The preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.
ORDER


Service connection for the cause of the veteran's death is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

